DETAILED ACTION
	Claims 21-40 are presented on 07/17/2020 for examination on merits.  Claims 21 and 31 are independent base claims.  Claims 1-20 are cancelled by preliminary amendment on 09/09/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,756,887 (hereinafter “USPAT 887”). 


	Regarding claim 21, USPAT 887 anticipates:
A method for provisioning cryptographic keys to facilitate encrypted data replication across storage systems, comprising: 
receiving a first key provision request comprising a source storage identifier (SSID) and a target storage identifier (TSID) (USPAT 887, CLM. 1: receiving a storage replication request comprising a source storage identifier (SSID) and a target storage identifier (TSID), which requires a cryptographic key pair, wherein the cryptographic key pair comprises a host-source public key and a target-source private key; see CLM. 11); 
in response to receiving the first key provision request: 
generating a target-source private key compatible with a host-source public key (USPAT 887, CLMS 1 and 8: using a target-source compound conversion key which is generated from a target-source private key); 
splitting the target-source private key into a source entrusted target-source split private key and a target entrusted target-source split private key (USPAT 887, CLM. 5: wherein the target-source compound conversion key comprises a target entrusted target-source split private key and a host-target public key); 
providing the source entrusted target-source split private key to a source storage system associated with the SSID (USPAT 887, CLMS. 3, 12, and 16: source entrusted target-source split private key); 
combining the target entrusted target-source split private key and a host-target public key to obtain a target entrusted compound conversion key (USPAT 887, CLM. 13: generate the 
providing the target entrusted compound conversion key to a target storage system associated with the TSID (USPAT 887, CLM. 1: consolidating first asymmetrically encrypted host data (EHD) on a target storage system (TSS) associated with the TSID … using a target-source compound conversion key).
Independent claim 31 is rejected for the same reason as claim 21, because they each recite the same limitations in similar language.
Regarding dependent claims 22-30 and 32-40 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.


Claim Objections
Claim 23-24, 27-29, 33-34, and 37-39 are objected to because of the following informalities: 
Claims 23 and 33 each recite “the target entrusted compound conversion key translates interim state host data (ISHD)…” deficiently.  It is understood that the storage replication system uses the target entrusted compound conversion key to translate interim state host data (ISHD).  However, the target entrusted compound conversion key itself cannot perform the translation.  
Claims 24 and 34 each recite “the source entrusted target-source split private key translates host-source EHD…” deficiently for the same reason as that given to claims 23 and 33.
Claims 27 and 37 each recite “the host-source public key translates plain host data (PHD)…” deficiently for the same reason as that given to claims 23 and 33.
the source entrusted host-source split private key translates the host-source EHD …” deficiently for the same reason as that given to claims 23 and 33.
Claims 29 and 39 each recite “the host entrusted host-source split private key translates the ISHD …” deficiently for the same reason as that given to claims 23 and 33.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 21 and 31, the prior art of record fails to teach or suggest the limitations “splitting the target-source private key into a source entrusted target-source split private key and a target entrusted target-source split private key; providing the source entrusted target-source split private key to a source storage system associated with the SSID; combining the target entrusted target-source split private key and a host-target public key to obtain a target entrusted compound conversion key” in combination with the other limitations of the respective claims. 
Noted that the first closest prior art O’Hare (US 20120331088 A1) teaches systems and methods for secure distributed storage where encrypted data portions or shares are identified by a set of keys such that different keys are used for different shares; par. 0312 and 0333.  O’Hare also discloses “cryptographic splitting process …in which data is split into a certain redundant number of cryptographic shares, e.g., 2 of 3 shares.”  However, O’Hare fails to disclose the limitations for “splitting the target-source private key into a source entrusted target-source split private key and a target entrusted target-source split private key; and combining the target entrusted target-source split private key and a host-target public key to obtain a target entrusted compound conversion key.”

Noted that the second closest prior art Spackman (US 20100083003 A1) discloses a method for secure non‐redundant storage of data wherein a hash value is used as a key to encrypt the blocklet data, the hashed key being used in the blocklet index to identify the blocklet; see the Abstract and par. 0021-0022. In Spackman, the de‐duplication engine is trusted with all the encryption keys used for the data it processes and an asymmetric cypher is used; par. 0011 and 0013.  However, Spackman fails to disclose the steps for “providing the source entrusted target-source split private key to a source storage system associated with the SSID; combining the target entrusted target-source split private key and a host-target public key to obtain a target entrusted compound conversion key”.

Noted that the third closest prior art Andivahis (US 20030147536 A1) teaches that a sender sends the encrypted data message and the key retrieval information to the recipient and use first and second split‐key fragments Ks1 and Ks2 for data transformation; par. 0009, 0020, and 0033.  In Andivahis, the key server facilitates the duplication of data message at recipient side.  However, the key obtained from the key server is for re-creating Kse which the recipient then decrypts using his own private decryption key Kd to produce the decryption key Ks. Andivahis fails to disclose the limitations for “providing the source entrusted target-source split private key to a source storage system associated with the SSID; combining the target entrusted target-source split private key and a host-target public key to obtain a target entrusted compound conversion key”.
Therefore, the prior arts taken individually or in combination fails to particularly disclose, fairly disclose, or render obvious the independent claims 21 and 31.
Dependent claims 22-30 and 32-40 are allowed by virtue of their dependency on and limiting of their respective independent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        02/24/2022